UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7479


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TREMAYNE K. GRAHAM, a/k/a Kiki,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:03-cr-01092-HMH-10; 6:09-cv-70072-HMH)


Submitted:    October 15, 2009              Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tremayne K. Graham, Appellant Pro Se.         Regan Alexandra
Pendleton, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tremayne       K.    Graham        seeks     to     appeal     the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.   2009)    motion.        The     order     is    not    appealable       unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional     right.”            28    U.S.C.      § 2253(c)(2)       (2006).       A

prisoner     satisfies         this        standard      by     demonstrating         that

reasonable      jurists    would       find      that    any     assessment      of    the

constitutional     claims      by     the    district        court   is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We have

independently reviewed the record and conclude Graham has not

made the requisite showing.                Accordingly, we deny a certificate

of appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                DISMISSED




                                             2